NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4212-18T4

ANSON B. ORR,

          Plaintiff-Respondent,

v.

NAQUEA JOHNSON,

     Defendant-Appellant.
_______________________

                   Argued telephonically March 19, 2020 –
                   Decided May 14, 2020

                   Before Judges Nugent, Suter and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Essex County, Docket
                   No. FD-07-2874-18.

                   Kevin C. Orr argued the cause for appellant.

                   Robert C. Pierce argued the cause for respondent.

PER CURIAM

          Defendant, Naquea Johnson, a resident of Virginia, appeals the Family

Part order dated May 29, 2019, that denied her motion for reconsideration of
custody orders involving her child with plaintiff, Anson B. Orr, a resident of

New Jersey. We reverse the order for reconsideration because it was based on

the parties' purported agreement that New Jersey should have jurisdiction. We

remand the case to the Family Part to determine whether New Jersey had

jurisdiction under the "significant connection" and "substantial evidence" tests

of the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA),

N.J.S.A. 2A:34-53 to -95.

                                     I.

      Plaintiff and defendant are the parents of J.O. (Jimmy), born on April 20,

2017. They have never been married to each other and reside in different states.

Jimmy was born in Virginia. He has half-siblings in New Jersey and Virginia.

Plaintiff's name was not on Jimmy's birth certificate.

      In February 2018, plaintiff and defendant signed a Custody and Parenting

Time Agreement (the Agreement). Under the Agreement, they share joint legal

custody of Jimmy. Plaintiff is designated as physical custodian and is the parent

of primary residence. Defendant is the parent of alternate residence, New Jersey

is Jimmy's domicile and New Jersey law governs the execution and enforcement

of the Agreement. The Agreement provides "jurisdiction shall lie in the State




                                                                         A-4212-18T4
                                          2
of New Jersey." Defendant's parenting time is to be "arranged and agreed upon

by both parties."

      On April 11, 2018, plaintiff filed an order to show cause and verified

petition in the Family Part in Essex County, New Jersey, claiming defendant

would not return Jimmy to him eleven days after her parenting time in Virginia

ended. He requested enforcement of the Agreement, and Jimmy's return to New

Jersey.   At the hearing—where it was acknowledged defendant was not

notified—there was concern defendant might drop off the child somewhere

plaintiff "may not know where he is." Defendant allegedly had a "very unstable

living situation," another child "was in a gang," she "could not handle an infant

with her work schedule," and at some point, she advised plaintiff to keep the

child and not to return him.

      The court granted emergent relief based on the Agreement, defendant's

refusal to return the child to New Jersey and her "willingness to make it difficult

for [plaintiff] to retrieve the child." The April 11, 2018 order provided plaintiff

had primary residential custody of Jimmy, ordering defendant to turn him over

to plaintiff immediately.




                                                                           A-4212-18T4
                                        3
      Plaintiff gave defendant a copy of the order on April 15, 2018, along with

a letter from his attorney informing her about the return date on April 18, 2018.

Defendant claimed she was not served with any of the supporting papers.

      Defendant wrote to the Family Part judge on April 16, 2018, asking for a

thirty to sixty-day adjournment and explaining Jimmy was not "in a harmful

situation." She claimed Jimmy's "home state" was Virginia where he was born,

received his immunizations, was enrolled in day care and resided with his

siblings. She argued paternity was not established, she was the "sole legal

guardian" and Virginia had jurisdiction. Defendant explained the Agreement

was signed so that plaintiff could cancel a year-long day care contract that was

being debited monthly from his bank account.

      The adjournment request was denied.           Defendant participated by

telephone on April 18, 2018 when the trial judge called her. Defendant made

the same arguments to the judge she had made in her letter about jurisdiction

and the purpose of the Agreement. She advised the court plaintiff "refused to

legally . . . acknowledge paternity of [Jimmy]" and questioned whether the court

could determine custody without first establishing paternity.

      Plaintiff acknowledged he was Jimmy's father. He cited to emails from

defendant that he claimed supported the Agreement's custody arrangement.


                                                                         A-4212-18T4
                                       4
      The court's April 18, 2018 order required paternity testing, found personal

jurisdiction over defendant because she responded to the order to show ca use

and determined that New Jersey had jurisdiction. The court awarded plaintiff

"temporary sole, legal and residential custody" of the child with the next

proceeding scheduled for May 30, 2018. Defendant was ordered to turn the

child over to plaintiff.

      Defendant filed a motion requesting modification of the April 18, 2018

order, to return the child to her custody and to declare Virginia had jurisdiction.

She filed an order to show cause for an emergent return of custody to her and a

declaration that Virginia had jurisdiction. In it, defendant claimed she was

coerced into signing the Agreement. She asserted that as of April 19, 2018,

Jimmy had spent 100 nights in New Jersey and 263 in Virginia. Defendant also

submitted a form of motion entitled "stay pending appeal" that was addressed to

plaintiff's attorney. 1 In it, she claimed that for six months prior to April 19,

2018, Jimmy spent only sixty-four nights in New Jersey. She detailed how she

had been coerced into signing the Agreement and that plaintiff was emotionally

abusive. Defendant also filed an application in Virginia for Jimmy's custody,



1
  Defendant's notice of motion is not stamped "filed" although the trial court
indicated it had received it.
                                                                           A-4212-18T4
                                        5
but it was not accepted, because New Jersey already had asserted jurisdiction.

See Va. Code Ann. § 20-146.17 (2020).

      Defendant appeared before the Family Part on May 2, 2018, regarding her

order to show cause, but the court did not sign it, finding there was nothing

emergent before May 30, 2018.

      At the May 30, 2018 hearing—before a different Family Part judge—the

court entered a paternity order because testing confirmed plaintiff was Jimmy's

father.   It ordered parenting time for defendant.      This court assumed the

Agreement was the basis upon which the prior Family Part judge established

jurisdiction in New Jersey, rather than in Virginia. The court clarified that when

defendant signed the Agreement "whether you felt you had a jurisdictional

dispute or not, you submitted voluntarily to the jurisdiction of this [c]ourt." The

court noted under the UCCJEA the state that enters the initial custody order has

"continuing and exclusive jurisdiction" until it relinquishes it.      Apparently

considering the April 18, 2018 order to be a final order, the court noted there

were "two ways to go" for defendant: file a motion for reconsideration, where

the issues could be briefed, or file an appeal.

      A visitation rights hearing was heard on September 5, 2018, before a third

Family Part judge. Plaintiff insisted the only issue remaining was defendant's


                                                                           A-4212-18T4
                                         6
parenting time. Defendant argued custody needed to be resolved because the

prior custody order was temporary. The court ordered the parties to attend

mediation, and if not successful, to appear in court on October 15, 2018. In the

interim, they were to exchange the child on a monthly basis. The court asked

the parties to submit their positions in writing about the issues they claimed were

unresolved. Mediation was not successful.

       On October 30, 2018, defendant filed a motion seeking modification of

the April 11 and 18, 2018 orders, to change custody and to relocat e the child to

Virginia. She argued the Agreement was not determinative of the court's subject

matter jurisdiction and New Jersey should relinquish jurisdiction. Plaintiff

opposed the motion and requested enforcement of the Agreement and prior

orders.

       The motions were returnable on January 3, 2019. The Family Part judge 2

found New Jersey had jurisdiction based on the significant amount of time the

child spent in New Jersey and the Agreement indicating New Jersey was the

home state. The court understood that the first Family Part judge made a

decision on custody based on the Agreement and then no one appealed or asked

for relief from the order.


2
    This judge entered the May 30, 2018 order.
                                                                           A-4212-18T4
                                        7
      The court heard testimony from plaintiff and defendant. It determined

there was no reason to modify the Agreement's provision for joint legal custody.

The parties were having some difficulty agreeing, but there was no reason they

could not co-parent. Both were willing to accept custody. The child should

have a relationship with all his siblings. There was no evidence of a history of

domestic violence and neither parent posed a threat to the safety of the child.

The court found neither home was unstable and both parents could meet the

needs of the child appropriately. Geographic proximity was a problem. Ea ch

parent spent a substantial amount of time with the child.

      The court's January 3, 2019 order provided the parties would exercise joint

legal and residential custody, alternating parenting time month to month. It was

amended on January 11, 2019, to conform with the record: the Agreement was

enforced and plaintiff was designated the "primary residential custodian of the

child."

      Defendant filed a pro se objection to the order. She asserted Virginia was

the child's "[h]ome [s]tate," citing the UCCJEA. Defendant's counsel filed a

motion for reconsideration of all the orders, arguing lack of personal and subject

matter jurisdiction and that there were due process violations. Plaintiff filed




                                                                          A-4212-18T4
                                        8
opposition in support of a cross-application. The motions were denied on May

29, 2019.

      The court's written opinion concluded defendant did not satisfy the

standard to reconsider the January 11, 2019 order.       The parents' custodial

arrangement was set forth in the Agreement. They were presumed to act in the

child's best interest. The court found the Agreement was an integrated final

document and was not ambiguous. The court concluded that "the credible

evidence support[ed] a valid, voluntarily entered, written integrated contract

whose terms are enforceable." Defendant's assertions about fraud and coercion

were found not to be credible.

      The court found the central issue was jurisdiction. Under N.J.S.A. 2A:34-

65(c), personal jurisdiction was not necessary to make a child custody

determination. However, defendant subjected herself to jurisdiction by raising

an issue about paternity. Given the clear language of the Agreement, the court

noted she should not have been surprised that a court action would be instituted

in New Jersey.

      Under the UCCJEA, the court found the child had not lived with either

parent for a consecutive six months before the custody action was initiated nor

could it be established the times the child spent with the other parent were


                                                                        A-4212-18T4
                                       9
temporary absences. The court found that text messages between the parties

"reflect[ed] an ongoing discussion about the unsettled nature of the child's living

situation" and that the child "lived in both places according to the needs and

desires of the parents." The court found "the parties engaged in a shared

parenting relationship where each parent had the child for substantial periods of

time, without durational limits, and dependent upon the parties', particularly

[defendant's], circumstances at any given time." The court concluded that either

of the two states could qualify as the child's home state but neither could assert

priority over the other. Then, looking to the Agreement as to the par ties' intent,

the court concluded New Jersey had home state jurisdiction under N.J.S.A.

2A:34-65(a)(1), and denied the motion for reconsideration.

      On appeal, defendant argues the orders entered on April 11 and 18, 2018,

violated defendant's procedural due process rights and were entered without

personal or subject matter jurisdiction, requiring them to be set aside. Defendant

argues all the other orders entered by the trial court are invalid because of these

due process violations, insufficient and defective process and lack of personal

and subject matter jurisdiction.




                                                                           A-4212-18T4
                                       10
                                      II.

      We accord "great deference to discretionary decisions of Family Part

judges," Milne v. Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012)

(citations omitted), in recognition of the "family courts' special jurisdiction and

expertise in family matters[.]" N.J. Div. of Youth & Family Servs. v. M.C. III,

201 N.J. 328, 343 (2010) (quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)).

However, "[a] trial court's interpretation of the law and the legal consequences

that flow from established facts are not entitled to any special deference."

Hitesman v. Bridgeway, Inc., 218 N.J. 8, 26 (2014) (quoting Manalapan Realty,

L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995)).

      Defendant appeals from an order denying her motion for reconsideration.

We review the denial of a motion for reconsideration for abuse of discretion.

Cummings v. Bahr, 295 N.J. Super. 374, 389 (App. Div. 1996). Our review is

limited.   State v. Puryear, 441 N.J. Super. 280, 294 (App. Div. 2015).

Reconsideration is not appropriate merely because a litigant is dissatisfied with

a decision. D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990).

Reconsideration is appropriate only where "1) the [c]ourt has expressed its

decision based upon a palpably incorrect or irrational basis, or 2) it is obvious




                                                                           A-4212-18T4
                                       11
that the [c]ourt either did not consider, or failed to appreciate the significance

of probative, competent evidence." Ibid.

      The UCCJEA "governs the determination of subject matter jurisdiction in

interstate, as well as international, custody disputes." Sajjad v. Cheema, 428
N.J. Super. 160, 170 (App. Div. 2012).        It serves to "ensure that custody

determinations are made in the state that can best decide the case." Griffith v.

Tressel, 394 N.J. Super. 128, 138 (App. Div. 2007). The UCCJEA was enacted

"'to avoid jurisdictional competition and conflict' between jurisdictions in favor

of 'cooperation with courts of other states.'" Sajjad, 428 N.J. Super. at 170-71

(quoting Griffith, 394 N.J. Super. at 138). To address a multi-state child custody

issue, courts in the Family Part are to follow the procedures in the UCCJEA.
Ibid. (citing Poluhovich v. Pellarano, 373 N.J. Super. 319, 357 (App. Div.

2004)).

      A state that has made the initial custody determination has exclusive,

continuing jurisdiction over later disputes. N.J.S.A. 2A:34-66(a). A state has

jurisdiction to make an initial child custody determination where it is the child's

"home state." N.J.S.A. 2A:34-65(a)(1). "Home state" means "the state in which

a child lived with a parent or a person acting as a parent for at least six

consecutive months immediately before the commencement of a child custody


                                                                           A-4212-18T4
                                       12
proceeding . . . [including a] period of temporary absence[.]" Sajjad, 428 N.J.

Super. at 172 (alterations in original) (citing N.J.S.A. 2A:34-54).

            A New Jersey court has initial child custody
            jurisdiction if it was the child's "home state" when the
            proceeding commenced, "or was the home state of the
            child within six months before the" proceeding
            commenced "and the child is absent from this State but
            a parent or person acting as a parent continues to live
            in this State."

            [P.H. v. L.W., 456 N.J. Super. 630, 637 (App. Div.
            2018) (quoting N.J.S.A. 2A:34-65(a)(1)).]

      Temporary absences will not affect this, but whether the absence is

temporary requires consideration and weighing of various factors. Sajjad, 428
N.J. Super. at 173.

      If no other state is the home state or the home state has declined to exercise

jurisdiction, New Jersey may exercise jurisdiction in certain instances. See

N.J.S.A. 2A:34-65(a)(2). Finally, "personal jurisdiction is not required when a

court is exercising jurisdiction solely over custody matters, provided that the

party is given reasonable notice and opportunity to be heard." Schuyler v.

Ashcraft, 293 N.J. Super. 261, 290 (App. Div. 1996) (citing Genoe v. Genoe,

205 N.J. Super. 6, 15 (App. Div. 1985)); see also N.J.S.A. 2A:34-60 and -69.

      The order denying reconsideration was based on the conclusion that either

state could have home state jurisdiction—even though the child had not resided

                                                                            A-4212-18T4
                                       13
continuously in either state for six months—and because of that the Agreement

was used to determine the intent of the parties. However, it does not app ear the

child lived continuously for six months in either state. He was present in both

states for significant periods of time, but his situation was unsettled. The court

noted both parents considered the child's absences from their state as temporary.

There was evidence to support the court's finding the child "lived in both places

according to the needs and desires of the parents."

      "We recognize that the lack of home-state status does not necessarily

divest a state of jurisdiction." P.H., 456 N.J. Super. at 638. A New Jersey court

may exercise jurisdiction if no court of another state has home-state jurisdiction,

or a court with home-state jurisdiction declines to exercise it, and two other

factors are present:

             (a) the child and the child's parents, or the child and at
             least one parent or a person acting as a parent have a
             significant connection with this State other than mere
             physical presence; and

             (b) substantial evidence is available in this State
             concerning the child's care, protection, training and
             personal relationships;

             [Ibid. (citing N.J.S.A. 2A:34-65(a)(2)).]

Thus, in this case, "the court . . . could have grounded New Jersey jurisdiction

on the basis of the 'significant connection' and 'substantial evidence' tests." Ibid.

                                                                             A-4212-18T4
                                        14
Here, however, the Family Part judge anchored its decision to the Agreement,

finding it reflected the parties' intent about custody.

      It was an error to rely on the Agreement to determine custody. An

"agreement of the parties as to which state should assume jurisdiction" is a factor

for a court to consider if declining jurisdiction because it is an inconvenient

forum, but it is not dispositive of jurisdiction. See Griffith, 394 N.J. Super. at

137 (providing that subject matter jurisdiction was not determined by the parties'

agreement to designate New Jersey as the child's home state); B.G. v. L.H., 450
N.J. Super. 438, 457 (Ch. Div. 2017) (providing an agreement cannot "bind" the

courts but should be given weight if supported by "valuable consideration").

      We reverse and remand for a hearing on whether there was "significant

connection" with this State or Virginia and whether there is "substantial

evidence" in this State or Virginia concerning the child's care, protection,

training and personal relationships as of the period from his birth to prior to

April 11, 2018, when the Family Part issued the first order. Where there is no

home state under the UCCJEA, the Family Part should have looked to these

factors to determine whether New Jersey had jurisdiction to issue a custody

order. See P.H., 456 N.J. Super. at 638.




                                                                           A-4212-18T4
                                        15
      The Family Part considered the Agreement, but there was no consideration

of the nature and quality of connections to each state. The parties were focused

on counting the days the child was present in one state or the other. Although

the Agreement might warrant some consideration on remand, it is not entitled to

substantial weight unless it was supported by "valuable consideration." B.G.,
450 N.J. Super. at 457-58.       There was no discussion of the consideration

received by defendant for her agreement.

      The decision to reverse the May 29, 2019 order and to remand for a

hearing obviates our need to address other issues raised by defendant, so we add

these brief comments.

      Defendant argues the Family Part did not have personal jurisdiction for

the orders that were entered. The UCCJEA expressly provides, however, that

"[p]hysical presence of, or personal jurisdiction over, a party or a child is neither

necessary nor sufficient to make a child custody determination."            N.J.S.A.

2A:34-65(c). We note Virginia's version of the uniform law contains the same

provision. See Va. Code Ann. § 20-146.12(C)(2020) (providing "[p]hysical

presence of, or personal jurisdiction over, a party or a child is not necessary or

sufficient to make a child custody determination").




                                                                             A-4212-18T4
                                        16
      Furthermore, the UCCJEA "governs the determination of subject matter

jurisdiction in interstate, as well as international, custody disputes." Sajjad, 428
N.J. Super. at 170. The same is true for Virginia. See Va. Code Ann. §§20-

146.1 to 20-146.38 (2020).

      Defendant argues N.J.S.A. 2A:34-65(c) is unconstitutional.               This

argument was not raised in the Family Part proceedings. Generally, we will not

consider issues, even constitutional ones, which were not raised below. Nieder

v. Royal Indemn. Ins. Co., 62 N.J. 229, 234 (1973). Both Virginia and New

Jersey have similar laws. Were the provision to be held unconstitutional, it

would undermine the purpose of the UCCJEA "'to avoid jurisdictional

competition and conflict' between jurisdictions in favor of 'cooperation with

courts of other states.'" Sajjad, 428 N.J. Super. at 170-71 (quoting Griffith, 394
N.J. Super. at 138). We decline to address this issue in this appeal.

      Defendant alleges she was not accorded adequate notice in April 2018.

Plaintiff commenced this case by order to show cause. See R. 4:52-1(a). "The

rule permits judicial review absent compulsory notice 'if it appears from specific

facts shown by affidavit or verified complaint that immediate and irreparable

damage will probably result to the plaintiff before notice can be served or

informally given and a hearing had thereon.'" In re Adoption of Child ex rel.


                                                                            A-4212-18T4
                                        17
M.E.B., 444 N.J. Super. 83, 89-90 (App. Div. 2016) (quoting R. 4:52–1(a)); see

R. 5:1-1. (stating that "[c]ivil family actions shall also be governed by the rules

in Part IV insofar as applicable and except as otherwise provided by the rules in

Part V"). Although defendant alleged she was not served with all the supporting

papers, the court's order identified the issues, and she addressed them in her

written submission to the court on April 16 and in oral argument on April 18,

2018. She had all submissions well before the January 2019 hearing.

      Plaintiff argues defendant is precluded from relief because she did not

appeal or ask for reconsideration from the April 2018 orders. We discern no

procedural impediment. The April 18, 2018 order awarded plaintiff "temporary

sole legal and residential custody." The May 2018 order addressed paternity

and parenting time. The January 2019 order continued the custody arrangement.

Defendant's motion for reconsideration was decided in May 2019 and defendant

appealed that order.

      Reversed and remanded for a hearing on the child's "significant

connection" with this State or Virginia and whether there was "substantial

evidence" in this State or Virginia concerning the child's care, protection,

training and personal relationships contacts from his birth to April 11, 2018. We

do not retain jurisdiction.


                                                                           A-4212-18T4
                                       18